DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jimmy Cheng on 07/22/2022.
The application has been amended as follows:
In The Claim:
1. (Currently Amended) A method for wireless communications by a base station (BS), comprising: broadcasting information indicating that the BS supports a second 3GPP (Third Generation Partnership Project) user equipment (UE) category, lower than a first 3GPP UE category, wherein the first UE category represents a regular UE category; receiving combined registration information registering a UE as the first UE category and the second UE category during initial attach; and receiving registration information registering the UE only as the first category when entering connected mode.
6. (Currently Amended) An apparatus for wireless communications by a base station (BS), comprising: 2Application No.: 16/935,148Docket No: 163775D1 Reply to OA of February 14, 2022 means for broadcasting information indicating that the BS supports a second 3GPP (Third Generation Partnership Project) user equipment (UE) category, lower than a first 3GPP UE category, wherein the first UE category represents a regular UE category; means for receiving combined registration information registering a UE as the first UE category and the second UE category during initial attach; and means for receiving registration information registering the UE only as the first category when entering connected mode.
11. (Currently Amended) An apparatus for wireless communications by a base station (BS), comprising: at least one processor; and memory coupled to the at least one processor, the memory including instructions executable by the at least one processor to cause the apparatus to: broadcast information indicating that the BS supports a second 3GPP (Third Generation Partnership Project) user 3Application No.: 16/935,148Docket No: 163775D1 Reply to OA of February 14, 2022 equipment (UE) category, lower than a first 3GPP UE category, wherein the first UE category represents a regular UE category; receive combined registration information registering a UE as the first UE category and the second UE category during initial attach; and receive registration information registering the UE only as the first category when entering connected mode.  
12. (Currently Amended) A non-transitory computer readable medium having computer executable code stored thereon for wireless communications by a base station (BS), comprising: code for broadcasting information indicating that the BS supports a second 3GPP (Third Generation Partnership Project) user equipment (UE) category, lower than a first 3GPP UE category, wherein the first UE category represents a regular UE category; code for receiving combined registration information registering a UE as the first UE category and the second UE category during initial attach; and code for receiving registration information registering the UE only as the first category when entering connected mode.
(End of Amendment)
Allowable Subject Matter
In view of the thorough search of the limitations and subject matter of claims received on 05/16/2022, claims 1-16 have been allowed.
The following is an examiner’s statement of reasons for allowance: 
Please see the reason cited, on pages 7-9 of the remarks, by applicant filed on 05/16/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thangarasa et al. (U.S. 20190007893) disclose that it is recognized herein that the System Information, SI, acquisition procedure defined in the Third Generation Partnership Project, 3GPP, Release 12 specifications for “Category 0” User Equipments, UEs, will not work for a UE operating as an enhanced MTC, eMTC, device according to the enhanced-coverage provisions of the 3GPP Release 13 specifications.
Zettker et al. (U.S. 20100120476) disclose the processor 6 of the base station 2 may be configured to control the receiver 5 so that the receiver 5 switches between the first and second operating states in a low power mode. 

Ouchi (U.S. 20180152924) discloses EC terminals may include both low-end model terminals and high-end model terminals. Functionalities relating to the EC may be used in terminals not only in category 0 but also in other categories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/22/2022